Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3, 6, 16 and 19 have been canceled.

Comments on Allowance
	The double patenting rejection and the 35 U.S.C. 103 rejections in the Non-Final Rejection dated September 20, 2021 have been withdrawn in view of applicant’s amendments to the claims and in view of applicant’s arguments present in the amendment dated January 20, 2022.  Accordingly, all pending claims 1, 2, 4, 5, 7-15, 17, 18, 20 and 21 (previously withdrawn claims 8 and 10 being re-joined) are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



February 11, 2022